NOTE: This order is nonprecedential.

      United States Court of Appeals
          for the Federal Circuit

               ALFRED P. SCHULTE,
                  Claimant-Appellant,
                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
                 Respondent-Appellee.

                       2010-7075


   Appeal from the United States Court of Appeals for
Veterans Claims in 09-0539, Chief Judge William P.
Greene, Jr.


                     ON MOTION


                      ORDER

    Upon consideration of Alfred P. Schulte's motion to
voluntarily withdraw his appeal,

   IT IS ORDERED THAT:

   (1) The motion is granted.
SCHULTE v. DVA

      (2) Each side shall bear its own costs.

                                      FOR THE COURT


   JUL 21 2010                       /s/ Jan Horbaly
         Date                         Jan Horbaly
                                      Clerk
                                                                  FILED
                                                         U.S. COURT OF APPEALS FOR
cc: Alfred P. Schulte                                       THE FEDERAL CIRCUIT
    Steven M. Mager, Esq.
s21                                                           JUL 21 2010
      Issued As A Mandate: 	      JUL 21 2010
                                                                JAN HORBALY
                                                                   CLERK